 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
11 MICHAEL WYLAND,                                      Case No. 1:18-CV-01414-DAD-JLT

12                 Plaintiff,                           ORDER CLOSING THE ACTION

13          vs.                                         (Doc. 39)

14 BERRY PETROLEUM COMPANY, LLC, a
   Delaware limited liability company; and
15 DOES 1 through 50, inclusive,
16                 Defendant.

17
18          On March 25, 2020, the parties filed a stipulation to dismiss the action with prejudice.

19 (Doc. 39) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
20 immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
21 Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
22
23 IT IS SO ORDERED.
24      Dated:    March 25, 2020                              /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
